        Case 2:16-cr-00327-TJS Document 219 Filed 12/10/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :
                                        :
      v.                                :
                                        :
TYRIEK GIBSON, a/k/a Reek, a/k/a TK     :   CRIMINAL NO. 16-327-1

                                     ORDER

      NOW, this 10th day of December, 2020, upon consideration of the Emergency

Motion for Compassionate Release/Sentence Reduction Due to Covid-19 Pandemic

(Document No. 209) and the government’s response, it is ORDERED that the motion is

DENIED.




                                            /s/ TIMOTHY J. SAVAGE J.
